 Case: 5:19-cv-00197-MAS Doc #: 70 Filed: 03/23/21 Page: 1 of 2 - Page ID#: 863




                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION AT LEXINGTON
                                            )
ROBERT TOMPKINS,                            )               Electronically Filed
                                            )
       PLAINTIFF,                           )    CASE NO. 5:19-cv-00197-KKC
                                            )
VS.                                         )
                                            )
BONNIE PLANTS, INC. d/b/a BONNIE PLANTS; )
and LOWE’S HOME IMPROVEMENT, LLC,           )
d/b/a LOWE’S and d/b/a LOWE’S HOME          )
IMPROVEMENT,                                )
                                            )
       DEFENDANTS.                          )


                                      NOTICE OF FILING


       Come the Defendants, Bonnie Plants, Inc., and Lowe’s Home Centers, LLC, by counsel,

and hereby state that all claims that have been and could have been asserted by the Plaintiff, Robert

Tompkins, against the Defendants Bonnie Plants, Inc., and Lowe’s Home Centers, LLC, have been

resolved. The parties will tender a proposed Agreed Order of Dismissal resolving all claims in the

near future.

                                              Respectfully submitted,

                                              WALTERS RICHARDSON, PLLC
                                                /s/ Gary W. Thompson
                                              John W. Walters
                                              Gary W. Thompson
                                              Lucas R. Harrison
                                              771 Corporate Drive, Suite 900
                                              Lexington, Kentucky 40503
                                              Telephone:     (859) 219-9090
                                              Facsimile:     (859) 219-9292
                                              Email:         John@WaltersRichardson.com
                                                             Gary@WaltersRichardson.com
                                                             Lucas@WaltersRichardson.com
                                              COUNSEL FOR DEFENDANTS
  Case: 5:19-cv-00197-MAS Doc #: 70 Filed: 03/23/21 Page: 2 of 2 - Page ID#: 864




                                                     CERTIFICATE OF SERVICE

            On March 23, 2021, the foregoing was electronically filed with the Clerk of the Court by

using the CM/ECF system, which will send a notice of electronic filing to all counsel of record.


                                                                      /s/ Gary W. Thompson
                                                                     COUNSEL FOR DEFENDANTS



0923.006190C:\NRPortbl\Golden_and_Walters\CHRISTINE\1443703_1.docx




                                                                       2
